Mrs. Evelyn Brundage Executive Secretary State Board of Accounting 218 State Office Building Denver, Colorado  80203
Dear Mrs. Brundage:
I am in receipt of your letter of July 1, 1977 in which you request an interpretation of C.R.S. 1973, 12-2-111(5), recently amended by the Colorado Legislature and which became effective July 1, 1977. Your questions relate to candidates who sat for the CPA examination in May 1977 but who will not receive notification of exam results until August 1, 1977. Specifically, you ask (1) whether the May candidates who receive their examination results in August will be eligible to receive a "condition" under the new law; (2) assuming November 1977 candidates will be the first group eligible to condition on the passing of the practice section, will these candidates also be the first ones affected by the extension of attempts (from 3 to 5) and (3) does a May candidate sitting for the third next succeeding exam under the old law who fails become eligible for another two examinations. The three questions are interrelated and the following opinion applies to all.
QUESTION PRESENTED AND CONCLUSION
Is a candidate who sat for the May 1977 accountancy exam entitled to take advantage of a July 1, 1977 amendment to the accountancy law allowing increased opportunity for re-examination?
My conclusion is "yes."
ANALYSIS
The language of C.R.S. 1973, 12-2-111(5) prior to the amendment read as follows:
     Any candidate who passes a satisfactory examination in at least two subjects shall have the right to be re-examined in the remaining subjects at any of the three next succeeding examinations or, with the approval of the board, for good cause at some other regular examination in lieu of any or all of the next three examinations thereafter held by the board, and, if he passes in the remaining subjects, he shall be considered to have passed the examination. Seventy-five percent shall be the passing grade in each subject.
The section, as amended, reads as follows:
     Any candidate sitting for all parts of the examination who passes a satisfactory examination in at least two subjects or the single subject of practice shall have the right to be re-examined in the remaining subjects at any of the five next succeeding examinations or, with the approval of the board, at some other regular examination in lieu of any or all of the next five
examinations thereafter held by the board, and, if he passes in the remaining subjects, he shall be considered to have passed the examination. Seventy-five percent shall be the passing grade in each subject.
The key word in this section is "passes."  Webster's New Third International Dictionary defines the word "pass" as meaning "to go through successfully or satisfactorily attain the required standard in; satisfy the requirements of (ed: the bar examination)" and also "to confirm or endorse; to approve as valid, correct or proper."
It is my opinion that the statutory language would permit the interpretation that a candidate sitting for the May 1977 exam has not "passed" the examination until he or she receives such a notification from the Board. At that time the candidate would have been officially confirmed or endorsed as to the examination results. Prior to official notification, the candidate cannot necessarily be considered to have successfully satisfied the statutory examination requirements. Prior to notification, the Board's determination that a candidate has passed is not final. Since, under your fact situation, notification was not sent to candidates until after the effective date of the new Act (July 1, 1977) the Board could determine that candidates are eligible to be re-examined in the remaining subjects at any of the five next succeeding examinations or, with the approval of the Board at some other regular examination in lieu of any or all of the five examinations thereafter held by the Board. This would include candidates who passed in at least two subjects as well as those who satisfactorily passed the single subject of practice. The Board could likewise determine that a candidate sitting the examination for the third time in May 1977 would be eligible to sit for an additional two examinations thereafter.
SUMMARY
The amendment to the Accountancy Law regarding re-examination effective July 1, 1977 can apply to persons who took the May 1977 examination but who were not notified of results until after July 1st.
Very truly yours,
                              J.D. MacFARLANE Attorney General
ACCOUNTANTS AND ACCOUNTANCY LICENSES STATUTES DATE, EFFECTIVE
C.R.S. 1973, 12-2-111(5)
REGULATORY AGENCIES, DEPT. Accounting
The amendment to the Accountancy Law regarding re-examination effective July 1, 1977 can apply to persons who took the May 1977 examination but who were not notified of results until after July 1.